Citation Nr: 1632235	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral disc syndrome (IVDS), currently evaluated as 20 percent disabling.

2.  Entitlement to a disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to July 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The April 2010 decision reduced the Veteran's back disability rating from 20 percent to 10 percent, effective August 1, 2010.  In January 2014, the Board restored the 20 percent rating.  At that time, the Board also remanded the underlying increased rating claim for a back disability, as well as for entitlement to a TDIU, for additional development and consideration.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The January 2014 Board decision restored the Veteran's 20 percent rating and also remanded the matters of an increased rating for his back disability and entitlement to a TDIU.  Although the RO obtained an additional August 2015 VA examination to determine the severity of the Veteran's back disability, the increased rating claim was never readjudicated.  An October 2015 supplemental statement of the case was issued, but it solely considered the TDIU aspect of the claim.

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In the January 2014 Board decision, the Board directed the issuance of a SSOC should the claims not be granted in full.  Since no SSOC was issued for the back claim thereafter, the case must therefore be remanded for compliance with the Board's January 2014 remand directives.

Further, the issue of TDIU is inextricably intertwined with the Veteran's claim for an increased disability rating for his back disability.  Therefore, the TDIU issue will also be remanded.

In light of the remand, the record should be updated to include VA treatment records dated since September 2015.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since September 2015.

2.  Thereafter, review all of the evidence associated with the Veteran's claims file since the issuance of the May 2012 SSOC for the increased rating claim in regard to his back disability, to include the August 2015 VA back examination report.  Then, readjudicate the appeal, including the TDIU issue.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a SSOC and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

